Citation Nr: 0400419	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a groin rash due to 
an undiagnosed illness.

3.Entitlement to service connection for chronic fatigue 
syndrome claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for depression, claimed 
as sleep disorder/memory loss, due to an undiagnosed illness.

5.  Entitlement to service connection for aching joints due 
to an undiagnosed illness.

6.  Entitlement to service connection for toenail 
discoloration due to undiagnosed illness.

7.  Entitlement to service connection for frequent heartburn 
due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from June to 
July 1987, and on active duty from December 1990 to June 
1991.  He served in the Persian Gulf from February to May 
1991 where he served as a canon crewmember in a field 
artillery unit.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

On appeal the veteran has raised the issue of entitlement to 
service connection for hypertension secondary to multiple 
disorders, to include some disorders currently the subject of 
service connection claims.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate action.

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.



FINDING OF FACT

The veteran has tinnitus which is related to service.


CONCLUSION OF LAW

Tinnitus was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.159, 3.303, 3.326 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

As the favorable decision explained below does not prejudice 
to the veteran, no additional information, evidence, or 
discussion of VCAA compliance is necessary to decide the 
claim. 

The veteran contends that his tinnitus is related to service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

The evidence, shows that the veteran served on active duty as 
a canon crewmember in the Persian Gulf from February to May 
1991 with First Battalion, 201st Field Artillery.  His 
military occupation specialty (MOS) was canon crewman.  
Military records confirm that the veteran's battalion engaged 
in artillery fire missions both during and before the start 
of Desert Storm's ground campaign.  See, e.g., 
www.army.mil/cmh-pg/chronos/23feb91.htm. 

The veteran underwent audiology and neurology examinations in 
September 1998.  During the audiology examination, the 
veteran indicated that he was unemployed and that he did not 
engage in any noisy recreational activities.  The examiner 
also noted the veteran's service history and complaints, but 
provided no diagnosis.  The neurologist's impression, 
however, was that the veteran had ringing in the ears of an 
unclear etiology.  In the Board's view, the unclear etiology 
of the veteran's tinnitus, as opined by the examiner, does 
not exclude granting service connection.

In this regard, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether the veteran has tinnitus that is etiologically 
related to active service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  It is the Board's duty, however, to 
determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Evidence shows the veteran's in-service job involved 
significant noise exposure during the Persian Gulf war in 
February 1991.  There is no evidence of any post-service 
employment or recreational activities that could account for 
the cause of the veteran's tinnitus.  The weight of the 
probative evidence suggests that the veteran's tinnitus is 
the result of his active service.  Since the evidence is at 
least in equipoise, service connection for tinnitus is 
granted.  


ORDER

Service connection for tinnitus is granted.


REMAND

A review of the record reveals that correspondence dated in 
May 2002 informed the veteran of the VCAA; however, the 
notification requirements and duty to assist the appellant in 
obtaining evidence have not been satisfied.  In particular, 
the RO's May 2002 letter was very vague in informing and 
identifying for the appellant the type of information or 
evidence needed to substantiate the claims.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Correspondence dated in 
April 2001 and March 2002 provided more detail; however, the 
veteran never received these letters since they were returned 
as undeliverable due to an incorrect mailing address.  Hence, 
further development is in order.

With regard to the duty to assist the veteran in obtaining 
evidence, he was scheduled for several VA examinations, but 
failed to report for all of them.  He later indicated that he 
was unable to keep some of his appointments due, in part, to 
financial reasons and the fact that he had been in the 
process of moving.

A VA neurologist in September 1998 addressed some aspects of 
the veteran's claims, but the report fell short of discussing 
all pertinent points necessary to comply with the VCAA.  For 
example, the examiner noted that the veteran's toenails were 
mildly discolored, but he did not indicate whether the 
discoloration was due to a diagnosable entity, or whether 
this change was related to a service related undiagnosed 
illness.  In addition, the report indicated that the veteran 
suffered from insomnia and suggested that this may be the 
cause of his tiredness.  Based on the history alone, the 
etiology of the insomnia was undetermined.  Significantly, 
however, while it was not expressly stated, the examiner did 
not appear to have the claims file available for review since 
the examiner stated that the veteran himself provided the 
medical history.  VA regulations require that each disability 
be viewed in relation to its history both in the examination 
and in the evaluation of the disability.  38 C.F.R. § 4.1 
(2003).  Thus, it is essential that the examining physician 
have the veteran's medical records to review in conjunction 
with the examination, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).   

In addition, an October 1998 VA psychological examination 
report included a diagnosis of depression.  Yet, no opinion 
was provided as to whether depression was related to service.  
Moreover, the psychologist did not address whether the 
tiredness and insomnia noted in the VA neurological 
examination were related to depression.

The veteran also underwent a VA examination in November 1998.  
Although the examiner indicated that the veteran's symptoms 
met the criteria for chronic fatigue syndrome, the claims 
file was not available for review.  For the reasons stated 
previously, the file must be made available to the examiner 
at the time of the examination.  

The veteran was scheduled for a VA orthopedic examination in 
1998, but he failed to report.  His reasons for not reporting 
are stated above.

As shown, all of the examinations contain deficiencies, which 
require new examinations to be scheduled.  The Board also 
notes that all but one of the veteran's claims is based on an 
undiagnosed illness stemming from service in the Persian 
Gulf.  Since the veteran has not undergone a Persian Gulf 
protocol examination, the Board finds that such an 
examination is necessary to address whether his claimed 
disorders are related to undiagnosed illnesses, or whether 
they are related to a diagnosable entity.

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as fatigue, 
headache and other symptoms, provided that such disability 
(i) became manifest either during active duty in the South 
West Asia theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2006, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 C.F.R. § 
3.317(a)(1) (2003).

Upon review of the record, the Board notes that the veteran 
served in the South West Asia theater of operations from 
February to May 1991; therefore, his service during the 
Persian Gulf War is such to meet the definition of a "Persian 
Gulf veteran" for purposes of consideration of the 
presumptions pursuant to 38 C.F.R. § 3.317.  In this case, 
however, additional development is needed.

In this regard, the Board notes that claims for service 
connection for chronic disability due to undiagnosed illness 
(related to alleged exposure to environmental agents while in 
the Persian Gulf) are subject to the adjudicative procedures 
set forth in M21-1, Part III, para. 5.17 (April 30, 1999).  
In essence, the RO, upon receipt of a veteran's claim, is to 
undertake all required development action, including 
requesting a thorough VA general medical examination and 
specialist examinations as appropriate.  With regard to 
nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.

VBA All-Stations Letter 98-17 (2/26/98) contained mandatory 
guidelines for disability examinations of Gulf War veterans 
outlined in a memorandum dated February 6, 1998.  In general, 
the guidelines require a VA examiner to detail all conditions 
and symptoms that can be elicited from the veteran (including 
what precipitates and what relieves them).  The examiner 
should then identify all diagnosed conditions arising from 
the symptoms, and also determine if there are symptoms, 
abnormal physical findings, or abnormal laboratory test 
results that are not part of a known clinical diagnosis.  In 
that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) myalgia 
and arthralgia are not considered to be diagnosed conditions 
for compensation purposes.

While VBA All-Stations Letter 98-17 (February 26, 1998) has 
since been rescinded, effective December 31, 1998, the 
guidelines for disability examinations for Gulf War Veterans 
announced in VA's Under Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98-010), are essentially 
the same as the old guidelines and do not represent any 
substantive change.

Since the veteran has not been afforded a Persian Gulf 
protocol examination in accordance with the current mandatory 
guidelines, it does not appear that these claims have been 
sufficiently developed in accordance with the guidelines 
referred to above.

Finally, prior to arranging for the veteran to undergo any 
further examination, the RO should undertake efforts to 
obtain all outstanding medical records pertinent to these 
claims, particularly from VA medical facilities.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
his claimed disorders since June 1991.  
After the veteran has signed the 
appropriate releases, those records 
should be associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Compliance requires 
that once a substantially completed claim 
has been received, the veteran be 
notified, by letter, of any specific 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that must be submitted in 
order to substantiate the claims.  A 
general form letter, not addressing the 
specifics of the case, is not acceptable.  
Rather, the RO must specifically indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
VA will attempt to obtain on his behalf.  
After the veteran and his representative 
have been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, they should be given the 
opportunity to respond.

3.  After associating with the claims 
file all records received pursuant to the 
development requested above, the RO 
should arrange for the veteran to undergo 
VA examination(s) conforming to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information 
Letter, dated April 28, 1998 (IL 10-98- 
010).  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to, and be reviewed by, 
each physician designated to examine the 
veteran.

a.  The physicians should thoroughly 
review the claims file and indicate 
in his or her report that the record 
review took place.

b.  The examiner should note 
reported symptoms claimed to 
represent chronic disability due to 
undiagnosed illness-to specifically 
include a groin rash, chronic 
fatigue syndrome, depression, aching 
joints, toenail discoloration, and 
frequent heartburn.  The examiner 
should conduct a comprehensive 
general medical examination, and 
provide details about the onset, 
frequency, duration, and severity of 
all symptoms and state what 
precipitates and what relieves them.

c.  The examiner should list all 
diagnosed conditions and state which 
symptoms are associated with each 
condition.  If all symptoms are 
associated with a diagnosed 
condition, additional specialist 
examinations for diagnostic purposes 
are not needed.  For each diagnosed 
condition, the examiner should 
render an opinion as to whether it 
is as least as likely as not that 
such disability is the result of 
injury or disease incurred or 
aggravated during active military 
service.  The examiner should set 
forth all examination findings, 
along with the complete rationale 
for all opinions expressed and 
conclusions reached.

d.  If the veteran suffers from 
symptoms that are not associated 
with a known clinical diagnosis, 
further specialist examinations are 
required to address these findings, 
and should be ordered by the primary 
examiner.  In such instances, the 
examiner should provide the 
specialist with all examination 
reports and test results.  Notice of 
the relevant symptoms that have not 
been attributed to a known clinical 
diagnosis should be provided to the 
examiner, and the RO should request 
that the physician determine which 
of these, if any, can be attributed 
in this case to a known clinical 
diagnosis and which, if any, cannot 
be attributed to a known clinical 
diagnosis.

For each diagnosed condition, the 
examiner must opine whether it is as 
least as likely as not that such 
disability is the result of injury 
or disease incurred or aggravated 
during active military service.

Each examiner should set forth all 
examination findings, along with the 
complete rationale for each 
conclusion reached and opinion 
expressed (to include reference to 
specific evidence and/or medical 
authority, as appropriate). 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



